Case 1:15-cr-00252-PKC-RML Document 1414 Filed 07/20/20 Page 1 of 1 PageID #: 24495




                                                                       July 20, 2020

   BY ECF

   The Honorable Pamela K. Chen
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201




          Re:    United States v. Jeffrey Webb, et al., 15-CR-00252 (PKC)

   Dear Judge Chen:

          We write to respectfully request that the sentencing date for our client, Alejandro
   Burzaco, currently set for August 20, 2020, be adjourned for six months to a date convenient for
   the Court. The Government consents to this request.


                                                                       Sincerely,



                                                                       ________________________

                                                                       Jim Walden, Esq.
                                                                       (212) 335-2031




   cc: United States Attorney's Office, Eastern District of New York
